UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2012  September 30, 2013 Item 1: Reports to Shareholders Annual Report | September 30, 2013 Vanguard PRIMECAP Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline . Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 Fund Profile. 13 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 28 About Your Fund’s Expenses. 29 Trustees Approve Advisory Agreement. 31 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended September 30, 2013 Total Returns Vanguard PRIMECAP Fund Investor Shares 29.63% Admiral™ Shares 29.73 S&P 500 Index 19.34 Multi-Cap Growth Funds Average 22.55 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2012, Through September 30, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard PRIMECAP Fund Investor Shares $69.39 $87.83 $0.965 $0.721 Admiral Shares 72.03 91.15 1.079 0.748 1 Chairman’s Letter Dear Shareholder, Vanguard PRIMECAP Fund, buoyed by a favorable stock market and the skill of its advisor, delivered a praiseworthy performance for the 12 months ended September 30, 2013. The fund returned nearly 30%, notably ahead of the results of its comparative standards––about 19% for its benchmark, the Standard & Poor’s 500 Index, and nearly 23% on average for its multi-capitalization growth peers. PRIMECAP Management Company, the fund’s advisor, has customarily made outsized investments in health care and technology. For the fiscal year, the advisor’s commitment to these sectors and its investment decisions within them significantly boosted returns. The industrial sector was also a source of strength. At the same time, the fund was aided by its minimal or zero exposure to some of the market’s less productive precincts, such as consumer staples, utilities, and telecommunication services. If you hold fund shares in a taxable account, you may wish to review the table of after-tax returns, based on the highest federal income tax bracket, that appears later in this report. 2 Stocks dodged obstacles to produce strong gains Although their path wasn’t always smooth, U.S. stocks powered to a return of about 22% for the 12 months ended September 30. The U.S. economy delivered only modest growth, but investors’ tolerance for risk seemed to increase faster than companies’ profits. In mid-September, U.S. stocks jumped when the Federal Reserve surprised investors by announcing that it had no immediate plans to unwind its stimulative bond-buying program. But in the waning days of that month, stocks slid ahead of the partial federal government shutdown that began October 1. It’s natural for investors to be concerned by the situation in Washington. But as Sarah Hammer, a senior analyst in Vanguard Investment Strategy Group, noted in the midst of the temporary shutdown, they shouldn’t be unduly influenced by these events. “Investors are often best served by sticking to their long-term investment plans and avoiding short-term decisions based on the legislative outlook,” Ms. Hammer said. Our recurrent advice to stick to your plan may lack pizzazz, but it’s proven to be sound counsel over the decades. International stocks generally posted strong results. Emerging-market stocks, however, lagged amid worries about slowing growth. Market Barometer Average Annual Total Returns Periods Ended September 30, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 20.91% 16.64% 10.53% Russell 2000 Index (Small-caps) 30.06 18.29 11.15 Russell 3000 Index (Broad U.S. market) 21.60 16.76 10.58 MSCI All Country World Index ex USA (International) 16.48 5.95 6.26 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.68% 2.86% 5.41% Barclays Municipal Bond Index (Broad tax-exempt market) -2.21 3.24 5.98 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.07 0.14 CPI Consumer Price Index 1.18% 2.34% 1.37% 3 Bond returns were negative despite September’s bounce Investor concern about the Fed’s potential scaling back of its bond-buying program also affected the performance of bonds, which declined for the year. In September, however, bonds trimmed their losses after the Fed said it would maintain the level of purchases. The broad U.S. taxable bond market returned –1.68% for the fiscal year, and the yield of the 10-year Treasury note closed at 2.63%, down from 2.76% at the end of August. (Bond yields and prices move in opposite directions.) Municipal bonds returned –2.21% after rebounding a bit in September. Money markets and savings accounts barely budged as the Fed’s target for short-term interest rates remained at 0%–0.25%. People and process are both crucial to the fund’s performance PRIMECAP Management’s investment principles are steeped in both its people and its investment process, which draws on deep research. In seeking to understand a company or a business, PRIMECAP’s portfolio managers visit headquarters, factories, and stores; speak with employees and customers; build models; attend conferences; and analyze the links of the supply chain. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average PRIMECAP Fund 0.45% 0.36% 1.31% The fund expense ratios shown are from the prospectus dated January 28, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2013, the fund’s expense ratios were 0.45% for Investor Shares and 0.36% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2012. Peer group: Multi-Cap Growth Funds. 4 PRIMECAP Management’s people are equally essential. On that note, I’d like to express my appreciation to Mitch Milias, co-founder and chairman of the company and a manager of Vanguard PRIMECAP Fund since 2002, who will relinquish his portfolio management duties at the end of the year. Mitch will remain with the firm in a management and client relationship role. Although this is a natural progression, Mitch has been an integral part of the PRIMECAP team, and we will miss him. However, we have full confidence in the talented co-managers and analysts at PRIMECAP who will continue to oversee the fund. Mitch’s portion will be absorbed by the existing four other portfolio managers as well as by analysts in the firm’s research department. As before, each manager will remain responsible for his own portion of the fund. PRIMECAP focused on information technology and health care before and during Mitch’s tenure with the fund, and the sizable allocations to these industries are likely to continue after his departure. The fund’s exposure to each of those sectors was about 30% of assets on average during the fiscal year—far higher than the benchmark’s. Over the 12 months, the fund’s health care stocks surged about 37% and were responsible for more than one-third of its return. Major pharmaceutical and biotechnology companies have been especially productive for PRIMECAP Total Returns Ten Years Ended September 30, 2013 Average Annual Return PRIMECAP Fund Investor Shares 10.19% S&P 500 Index 7.57 Multi-Cap Growth Funds Average 7.49 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 as pipelines for new medicines have expanded and positive rulings from the Food and Drug Administration have resulted in a more hospitable business climate. As we described in the fund’s semiannual report in April 2013, the fund’s relative success in IT was due to both the stocks it held and those it largely sidestepped. Its holdings in the software and Investment insight Don’t let a trick of the calendar alter your course When making investment decisions, it’s important to weigh past returns with caution. That’s because investment returns from any particular period are an unreliable anchor for gauging the future. They can be highly date-dependent. For example, take the five-year average annual return for the broad U.S. stock market. That average just made a startling bounce: from 1.30% for the period ended September 30, 2012, to 10.58% for the period ended September 30, 2013. True, the market returned a hearty 21.60% in the most recent 12 months, but that’s not enough to explain such a big leap in the average. Significantly, the year ended September 30, 2008––when U.S. stocks returned –21.52% during the financial crisis––has now rolled off the five-year calculation. The important thing to remember is that historical returns are just that: historical. Basing investment decisions on such date-dependent snapshots could easily lead you to alter course––possibly in the wrong direction. Instead, Vanguard believes, you should build your asset allocation strategy on long-term risk-and-return relationships, always recognizing that no level of return is guaranteed. Which five-year average should you count on? (Answer: None of them!) Average annual returns for U.S. stocks over five-year periods ended September 30 2007 16.18% 2008 5.70 2009 1.56 2010 0.92 2011 –0.92 2012 1.30 2013 10.58 Note: The U.S. stock market is represented by the Russell 3000 Index. Source: Vanguard. 6 semiconductor industries were a boon. At the same time, PRIMECAP had only a minuscule investment in Apple, whose stock fell almost 27%. (Of course, the minimal exposure to Apple has also meant the fund didn’t benefit from the company’s soaring stock price over the past few years.) PRIMECAP’s industrial stocks, mostly in the airfreight, aerospace, and airline groups, also lifted relative results. Stock choices were less favorable in consumer discretionary and in materials—the fund’s only negative-performing sector. For more on the advisor’s strategy and outlook, please see the Advisor’s Report that follows this letter. The advisor’s patient approach has yielded strong long-term results PRIMECAP Management Company has consistently taken a long-term, low-turnover approach to investing and shown conviction in constructing a portfolio that can differ greatly from the broad market. The strategy has served the fund well for much of its 29-year existence, though there have been several multiyear stretches when it has underperformed its benchmark or peer group. Most recently, during fiscal years 2011 and 2012 when the fund underperformed the S&P 500 Index, PRIMECAP Management never veered from its investment plan, though its sector allocation and stock choices were sometimes out of sync with market trends. In 2013, the advisor’s patience and program were rewarded, and the fund surpassed both its benchmark and the average return of its peers by a wide margin. For the ten years ended September 30, 2013, the PRIMECAP Fund recorded an average annual return of 10.19% for Investor Shares, more than 2 percentage points ahead of both its market benchmark, the S&P 500 Index, and its peer funds average. Those results are a product of PRIMECAP Management’s skill and expertise and also of Vanguard’s historically low costs, which allow shareholders to keep more of the fund’s returns. Staying out of the rough by staying the course Back in September 2008, global financial markets were stunned by the collapse of Lehman Brothers, which transformed the economic downturn already under way into the Great Recession. Fast-forward to 2013: The U.S. economy is growing, albeit slowly, and stock markets have set record highs. When headlines are blaring and stock markets are sinking, it’s human nature to be tempted to head for the exits. But it’s important to stick with the principles of balance and diversification—and the portfolio asset allocation you established to meet your long-term goals. Bonds can provide ballast if stock prices keep falling, and by remaining in the stock market, you will be able to participate when stocks begin to recover. 7 The benefit of staying the course was confirmed in a recent analysis of the performance of more than 58,000 self-directed Vanguard IRA ® investors over the five years ended December 31, 2012. Vanguard compared actual returns earned by each investor with the hypothetical results of personalized index benchmarks, taking into consideration investors beginning and ending balances and any intervening cash flow. The key finding: Those who stayed with their investment plans earned five-year returns commensurate with the calculated benchmarks, generally outperforming those who changed course. Investors who reacted to market events were much more likely to miss out on potential returns. (You can read more in Most Vanguard IRA Investors Shot Par by Staying the Course: 20082012 , available at vanguard.com/ research.) The results for the five years through 2012 are a good reminder that sticking with a simple, broad-based portfolioeven amid a financial tempestcan help minimize the chances of making a mistake that can reduce returns. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 11, 2013 8 Advisor’s Report For the fiscal year ended September 30, 2013, Vanguard PRIMECAP Fund returned 29.63% for Investor Shares and 29.73% for Admiral Shares, exceeding both the 19.34% return of its benchmark, the unmanaged Standard & Poor’s 500 Index, and the 22.55% average return of its multi-capitalization growth fund peers. Favorable stock selection in information technology and health care was the main reason for the positive performance. The investment environment During the fiscal year, the actions of central banks—particularly in the United States, Japan, Europe, and the United Kingdom—heavily influenced the investment environment. Since the 2008–2009 financial crisis, these institutions have taken extraordinary measures to stimulate their countries’ economies, including large-scale quantitative easing, or QE. The banks have largely used the newly created money to buy government bonds, mortgage-backed securities, or both to try to reduce borrowing costs and encourage lending and investing. QE supports asset prices, because those who sell their securities to a central bank use some of the proceeds to buy other financial assets, and it often weakens currencies because of the increased supply. For the 12 months, Japan’s stock market outperformed those of other major countries. When adjusted for the size of its economy, Japan’s QE program was the largest of any central bank’s. The Nikkei 225 index appreciated by 64% over the period after languishing since the financial crisis, and the yen depreciated by more than 25% against the U.S. dollar. We are concerned that the absence of significant inflation in developed economies after the Great Recession has led many to assume that these conditions will persist indefinitely. In an inflationary environment, interest rates need to increase to compensate lenders for the loss of purchasing power, making debt levels that appear manageable at a time of ultralow interest rates more difficult to service. Overall debt levels in the United States remain high relative to gross domestic product, and large, unfunded entitlement obligations cloud the government’s fiscal outlook. Although U.S. interest rates have risen from recent lows, they remain depressed by historical standards. Eventually they will rise to more normal levels, but we believe the portfolio is relatively well-positioned for that circumstance given the strong balance sheets of many of our companies. Outlook for U.S. equities U.S. equities performed strongly for the fiscal year, with the S&P 500 Index returning 19.34%. In fact, the index reached a record high of 1,730 on September 18. Economically sensitive sectors such as consumer discretionary, financials, and industrials led. Defensive areas including consumer staples, utilities, and telecommunications services 9 underperformed. Bonds, which had enjoyed an extended period of outperformance, generally declined in price as interest rates increased. We are less optimistic about U.S. equities than we were a year ago, though we still believe they are more attractive than bonds at current prices. At the end of the fiscal year, the S&P 500 was trading at about 15.5 times its calendar 2013 estimated earnings per share of $109, a reasonable valuation by historical standards. We are skeptical, though, that the index can sustain its earnings per share growth unless revenue growth accelerates. Much of the recent earnings growth has come from profit margin expansion, and corporate margins are near record highs. Favorable trends from lower debt-service costs and debt-funded share repurchases, which have also helped boost earnings per share, could become hindrances in a rising interest rate environment. Portfolio update and outlook Although our focus is on the long term, we are encouraged by the fund’s fiscal year results. After generally lagging the returns of the S&P 500 Index for 2½ years, they improved dramatically. The portfolio remains significantly overweighted in health care and information technology. As of September 30, these two sectors constituted 64% of its assets (versus 31% for the S&P 500) and included nine of its ten largest holdings. The fund’s outperformance was primarily driven by favorable stock selection in IT and health care. Even though the IT sector was the second-worst performer in the S&P 500, the fund’s stock picks more than offset the negative impact of its overweight position. Several longstanding investments appreciated significantly, including Adobe Systems (+60%) and Texas Instruments (+50%). A minimal exposure to Apple (–27%)—which still has the largest market capitalization in the S&P 500—further helped relative returns. The health care sector outpaced the broader market by a wide margin and was the third-best performer in the index. Favorable stock selection was more helpful to the fund than its overweight position. Several long-held investments in pharmaceutical, biotechnology, and medical device stocks, which together make up a significant portion of the overall portfolio, outperformed the benchmark sector and the broader market. Among them were Biogen Idec (+61%), Roche Holding (+49%), and Amgen (+35%). We believe that many of our IT and health care holdings are attractively valued. Both sectors are trading at discounts to their historical price-to-earnings ratios. IT is also currently valued at a discount to the overall market even though it has historically traded at a premium. We believe it has superior growth prospects. 10 Technology In IT, the adoption of low-cost smart- phones in developing countries will give billions of people internet access for the first time. The internet more recently has emerged as a platform for delivering software applications and cloud computing services. Thanks to exponential growth in processing power, network bandwidth, storage capacity, and other capabilities, cloud computing is replacing the client-server model as the dominant computing paradigm. It enables productivity growth through better use of technology assets and allows users to obtain and pay for software and computing resources as needed. We expect that internet-connected sensor applications will raise productivity through increased automation and improved use of assets. We believe we have positioned the fund to benefit from the internet’s continuing growth by investing in companies that provide underlying processes as well as those that offer internet-based services directly to users. We have also identified other areas in which new technologies should create growth opportunities. The fund has significant investments in companies whose ideas help boost productivity in agriculture, oil and gas production, and payments. And we remain optimistic that health care applications will keep advancing, as we discuss in greater detail below. Health care The fund’s substantial investments in health care reflect our belief that innovation in this area will continue, as well as our expectation that consumption of health care services will grow more rapidly than the overall economy for the foreseeable future. Global demographic trends support increased demand as populations age in most developed countries and in China (largely because of its one-child policy introduced in 1979). As the proportion of elderly people grows, so does health care spending: Older people consume three times as many health care resources on average as the general population. We are also optimistic that the expected rise in living standards in many developing countries will open up new markets. As incomes in these countries grow and affordability improves, we anticipate that consumption will rise. On the supply side, the industry’s considerable investments in research and development over the years are resulting in more effective therapies for many diseases such as cancer, diabetes, and Alzheimer’s. The precipitous decline in the cost of genetic sequencing is allowing researchers to identify diseases and rapidly devise therapies that improve the standard of care and save lives. Increasingly, drugs developed based on a better understanding of a disease’s genetic causes are providing higher cure rates with fewer side effects than conventional treatments. 11 Conclusion We remain committed to our investment philosophy, which is based on individual stock selection. Although this “bottom-up” approach can lead to periods of under-performance when the stocks in our portfolio fall out of favor, we believe it can generate superior results for investors over the long term. PRIMECAP Management Company October 11, 2013 Portfolio management team update After nearly 50 years of managing equity investments, Mitchell J. Milias, a co-founder and the chairman of PRIMECAP Management Company, has decided to relinquish his portfolio management duties at the end of 2013. Mr. Milias has been a co-manager of the PRIMECAP Fund since 2002. The portion of the fund he manages will be assumed by the fund’s other co-managers and the firm’s research department. 12 PRIMECAP Fund Fund Profile As of September 30, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VPMCX VPMAX Expense Ratio 1 0.45% 0.36% 30-Day SEC Yield 1.19% 1.28% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 131 500 3,636 Median Market Cap $55.7B $64.9B $40.2B Price/Earnings Ratio 20.6x 17.9x 19.5x Price/Book Ratio 3.4x 2.5x 2.5x Return on Equity 19.2% 17.9% 16.5% Earnings Growth Rate 12.5% 10.9% 11.1% Dividend Yield 1.7% 2.1% 1.9% Foreign Holdings 11.6% 0.0% 0.0% Turnover Rate 5% — — Short-Term Reserves 4.5% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 8.6% 12.5% 13.3% Consumer Staples 0.7 10.0 8.7 Energy 4.3 10.5 9.6 Financials 5.5 16.3 17.3 Health Care 33.2 13.0 12.6 Industrials 14.1 10.7 11.4 Information Technology 30.8 17.9 17.9 Materials 2.7 3.5 3.8 Telecommunication Services 0.0 2.4 2.2 Utilities 0.1 3.2 3.2 Volatility Measures DJ U.S. S&P 500 Total Market Index FA Index R-Squared 0.95 0.95 Beta 1.04 0.99 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Biogen Idec Inc. Biotechnology 6.9% Amgen Inc. Biotechnology 5.5 Roche Holding AG Pharmaceuticals 4.4 Google Inc. Internet Software & Services 4.0 FedEx Corp. Air Freight & Logistics 3.8 Texas Instruments Inc. Semiconductors 3.8 Eli Lilly & Co. Pharmaceuticals 3.7 Microsoft Corp. Systems Software 3.5 Adobe Systems Inc. Application Software 3.3 Novartis AG Pharmaceuticals 3.1 Top Ten 42.0% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 28, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2013, the expense ratios were 0.45% for Investor Shares and 0.36% for Admiral Shares. 13 PRIMECAP Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2003, Through September 30, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment PRIMECAP Fund
